Citation Nr: 0706006	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-32 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for a right knee injury 
with chondromalacia, status post-anterior cruciate ligament 
(ACL) surgery, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from April 1969 to June 1974.

This appeal is from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort, Harrison, Montana, that increased the rating for the 
right knee disability to 10 percent.  The Board of Veterans' 
Appeals (Board) remanded the claim in July 2005.


FINDING OF FACT

The veteran's right knee injury with chondromalacia, status 
post-anterior cruciate ligament (ACL) surgery is manifested 
by extension limited at worst to 5 degrees and flexion 
varying between 110 and 130 degrees, without additional loss 
of range of motion or functional loss due to pain.  There is 
no lateral instability or recurrent subluxation.


CONCLUSION OF LAW

The schedular criteria for a rating greater than 10 percent 
for right knee injury with chondromalacia, status post-ACL 
surgery are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

The veteran applied for increase rating in November 2002.  A 
VA letter of December 2002 notified the veteran of the 
information and evidence necessary to substantiate his claim, 
but it did not adequately notify him of his and VA's 
respective burdens to produce information and evidence.  VA 
provided another notice in September 2005 that afforded the 
veteran all aspects of notice mandated by law and regulation, 
except notice of the potential rating and effective date 
elements of his claim.  See Dingess v. Nicholson, 19Vet. App. 
473 (2006).  VA cured that deficiency in a March 2006 letter 
to the veteran and afforded the veteran approximately seven 
months to submit additional information and evidence, 
executing the most recent adjudication of the claim in 
October 2006.  The time allowed the veteran to act on this 
additional notice prior to the most recent adjudication was 
sufficient to ameliorate any prejudice which might have 
otherwise resulted.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 
2006).  VA has discharged all elements of its notice 
requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).  Any defects in the timing or language of 
VA implementation of its notice duties have been harmless to 
the veteran's claim.  See Conway v. Principi, 353 F.3d 1359, 
1374 (2004) (Court of Appeals for Veterans Claims must "take 
due account of the rule of prejudicial error").

VA has obtained all evidence of which it has notice and that 
the veteran has authorized VA to obtain.  VA examined the 
veteran in December 2002 and January 2006 and August 2006.  
The veteran has repeatedly taken issue with the adequacy of 
the examinations performed by certified nurse practitioners, 
asserting that one of the examinations was performed by a 
physician's assistant who admitted lacking knowledge or 
training how to perform the examination.  He has asserted the 
inadequacy of examinations for rating purposes by nurse 
practitioners, arguing lack of qualification in that 
credential to perform an examination for rating purposes.  He 
has asserted that a VA rating examination must be by an 
orthopedic specialist to be adequate.  He has proffered his 
credentials as a chiropractor and other credentials of 
expertise in disability evaluation in support of his 
assertions of the inadequacy of VA examinations in his case.

The several compensation examinations performed in 
conjunction with this claim were by nurse practitioners.  
None were credentialed as a physician's assistant.  The 
second January 2006 examination was by an orthopedic surgeon.  
The veteran has not identified substantive deficiencies in 
the examinations, or any of them, and nothing of record 
indicates a declaration of incompetence by any of the 
examiners of record.
VA rates disabilities according to a rating schedule.  See 
generally 38 C.F.R. part 4 (2006).  The rating criteria for 
the veteran's disabiltiy are set forth therein.  VA 
regulation provides that a medical examination is adequate 
for rating purposes if it provides the information necessary 
to apply the rating schedule.  See 38 C.F.R. § 3.326 (2006).  
No regulation prescribes a specific credential is required to 
perform a VA compensation examination.  No judicial precedent 
has required that medical examinations in performance of VA's 
duty to assist be conducted only by physicians.  Cox v. 
Nicholson, 2007 WL 12o553 (Vet. App.)  "Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions."  38 C.F.R. 
§ 3.159(a)(1) (2006).  A registered nurse practitioner is one 
who, by definition, has "advanced education and clinical 
training in a specialized area of health[ ]care ... [and] can 
diagnose, prescribe, and perform procedures."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1294 (30th ed. 2003).  Cox, 
supra.  The reports of the nurse practitioners who examined 
the veteran each meet the regulatory definition of competent 
medical evidence.

VA regularly administers compensation examinations.  
Regulation requires that an examination be adequate for 
rating purposes, or the rating agency must return it to the 
examining agency.  38 C.F.R. § 4.2 (2006).  The Board did 
remand the claim because the December 2002 examination did 
not consider an necessary factor for rating, but that 
deficiency was specific to the examination and not a 
reflection on the qualifications attendant the examiner's 
credentials per se.  The Board may assume the regular 
discharge of VA administrative duties absent evidence to the 
contrary.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The 
veteran has not rebutted with evidence the presumption that 
regularly administered compensation examinations were 
competently performed.  The post-remand examination reports 
in their content and language appear regularly and 
competently performed and adequate for rating purposes.

No further examination or medical opinion is necessary to 
decide this claim.  VA has discharged its duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2006).


II.  Increased Rating

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2006).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees warrants a 10 percent evaluation; flexion 
limited to 30 degrees warrants a 20 percent rating; and 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, knee extension limited to 5 
degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 30 
percent evaluation; extension limited
to 30 degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for a 10 percent rating when 
there is slight recurrent subluxation or lateral instability 
of the knee, a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The veteran's knee is rated based on functional impairment as 
it affects his occupational adaptability generally.  
38 C.F.R. § 4.1 (20006).  The diagnostic codes characterize 
the anatomical localization of disability or the residuals of 
a rated disease.  38 C.F.R. § 4.27 (2006).  The specific 
diagnosis is not the basis of the disability rating.  Thus, 
whether the veteran has limitation of motion of the knee, 
including more severe limitation of motion with repeated use 
or during flare-ups of the service-connected disorder, is a 
basis of a rating.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Whether those disabling effects are due, for example, to 
osteoarthritis, degenerative meniscus, or pes anserine is 
immaterial, except where different disorders cause wholly 
separate and distinct disabilities, such as limitation of 
motion and lateral instability, which affect different 
functions of the knee and can be separately rated.  
VAOPGCPREC 9-98; VAOPGCPREC 23-97.

The severity of the resulting disability, not the number of 
diagnoses, determines the disability rating.  If the several 
diagnoses produce limitation of motion or functionally 
equivalent disability due to pain, painful motion, excess 
fatigability, or the like, they are rated as a single 
disability.  Regulation precludes rating the same disability 
under multiple diagnoses.  38 C.F.R. § 4.14 (2006); cf 
Esteban v. Brown, 6 Vet. App. 259 (1994) (separate rating of 
distinct disabilities resulting from facial injuries is not 
pyramiding).

The veteran asserts in an October 2006 statement that VA has 
not taken into full consideration that he has chondromalacia, 
meniscus tear and degeneration, an ACL repair and nerve pain 
in the medial aspect of the right knee joint, and pes 
anserine.  He asserts that he walks with a right leg limp 
with biomechanical instability, has difficulty arising from a 
squat position because of pain, and experiences redness and 
swelling three to four times a month.  He asserts that five 
years post-ACL repair, he still has chronic knee pain, 
stiffness, instability, and increased gait abnormality 
secondary to a limp, and his knee has continued to degenerate 
since he initiated this appeal.

In July 1972, the veteran had right knee arthroscopic ACL 
reconstruction using central third patellar tendon autograft, 
partial medial and lateral meniscectomies and chondroplasty 
medial and lateral femoral condyle.  Two month's post-
operative, the surgeon reported an excellent ligamentous 
examination, good patellar mobility, good thigh contraction, 
minimal atrophy, not much pain, and resumption of activities.

The veteran has consistently reported constant right knee 
pain to the several VA examiners.  He has reported pain 
ranging from three on a scale of 10 increasing to five of 10 
with prolonged use, with the base level of pain and the 
severity of pain with use increasing to five and seven of 10 
respectively, as he reported to the January and August VA 
compensation examinations.  He consistently reports 
restricting his activities some, to the extent that he takes 
care to be precise in his work-out routines and careful of 
his right knee during the recreational activities he reports 
such as hunting.

Compensation examinations found extension to approximately 5 
degrees in December 2002, October 2003, and May 2004, but 
full extension in December and October 2003, and extension to 
110 degrees in May 2004 and January and August 2006.  It is 
significant that the January 2006 examining nurse 
practitioner observed that the veteran moved freely from a 
sitting to a standing position, without evidence of antalgia 
in his gait.  He demonstrated a full active range of motion, 
including flexion, but a passive limitation of flexion of 
about 30 degrees less than full.  Full flexion is 140 
degrees.  38 C.F.R. § 4.71, Plate II (2006).  Active motion 
means under the person's power.  Passive motion means as 
manipulated by the examiner.  The reasonable inference from 
the examiner's observation is that when unaware, the veteran 
moves his knee through a full excursion, but he limits 
flexion when examined.  Thus, his reports of the extent of 
his disablement must be deemed less probative than the 
objective observations.

The veteran is shown consistently since September 2002 to 
have some right thigh atrophy.  His gait is consistently 
described on compensation examinations as normal, although he 
asserts a limp.  Outpatient treatment records in January 2004 
and July 2006 note his gait as smooth and coordinated.  The 
most recent outpatient note of record is by the orthopedic 
surgeon who examined him in January 2006, who noted there 
were no changes in knee symptoms, and the veteran was on a 
routine exercise program.

The several compensation examinations uniformly found the 
right knee stable laterally and without subluxation.  X-ray 
studies of December 2005 confirm old ACL repair with screws 
in the distal femur and proximal tibia, unremarkable with 
weight bearing, except for some spurring off the inferior 
patella.  The orthopedic surgeon who examined the veteran in 
January 2006 obtained magnetic resonance imaging (MRI), which 
confirm meniscal degeneration and tear.

The August 2006 examiner opined based on review of the 
veteran's claims file, clinical interview in which the 
veteran described his pain and pain with activity, that he 
did not have additional loss of range of motion or other 
increase in disability from repetitive use or from 
fatigability, or during flare-up.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In June 2005, the veteran reported gym activities and 
continuation of Tae Kwon Do.  In July 2005, he sustained a 
deep chain saw cut of the right leg, partially severing his 
patellar tendon.  Subsequent outpatient records show no 
residual affecting his service-connected right knee 
disability.

Taking all of the evidence together, the veteran has a range 
of motion of the knee that is noncompensable under Diagnostic 
Codes 5260 and 5261, but he has sufficient pain and objective 
evidence of pain, such as right thigh atrophy, to warrant the 
10 percent disability rating in effect.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2006).  To assign two, separate compensable 
ratings based on painful motion under two separate diagnostic 
codes (i.e., under Diagnostic Codes 5260 and 5261) would be 
in violation of the rule of pyramiding. See 38 C.F.R. § 4.14; 
VAOPGCPREC 9-04.  

Further, when the ranges of motion in the right knee are 
considered together with the evidence of functional loss due 
to right knee pathology, the evidence does not support a 
conclusion that the loss of motion in the right knee more 
nearly approximates the criteria for a 20 percent rating 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.  Again, the August 2006 VA 
examiner stated that there was no objective evidence to show 
any additional functional loss of range of motion due to 
pain.  

There is no objective evidence of instability that warrants a 
separate rating under Diagnostic Code 5257.  The veteran 
cannot be separately rated for removal of semilunar 
cartilage, symptomatic, Diagnostic Code 5259, because his 
primary symptom, pain, cannot be rated under two diagnostic 
codes.  38 C.F.R. § 4.14 (2006).  Even if some of the 
veteran's pain, or all of his pain, is attributable to the 
meniscal tear, status post partial meniscectomy, he has not 
had the removal of the semilunar cartilage that is the 
criterion for a 20 percent rating under Diagnostic Code 5259.  
There is no nonunion or malunion of the tibia and fibula; 
therefore, Diagnostic Code 5262 is not applicable.

The Board is aware that the veteran is trained in 
chiropractic sports medicine and that he has reported 
instability and other symptoms associated with his right 
knee.  However, his statements and/or observations are 
contradicted by the objective medical evidence of record, as 
discussed above.  In determining whether documents submitted 
by a veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 
Vet. App. 341, 345 (1999) (Observing that in a case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify." (citations omitted).  In 
this case, the Board finds the objective findings noted 
during repeated examinations to be more persuasive than the 
veteran's statements.  

In sum, the veteran is correctly compensated for his right 
knee disability with the current 10 percent rating.  The 
preponderance of the evidence is against a rating higher than 
10 percent.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating greater than 10 percent for right knee injury with 
chondromalacia, status post-anterior cruciate ligament (ACL) 
surgery is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


